Exhibit 10.2

 

United Stationers, Inc.

2004 Long-Term Incentive Plan

Management Cash Incentive Award Plan Summary

For Section 16 Officers and Grade Level 3 and Above

 

Under the 2004 Long-Term Incentive Plan (“LTIP”), the Human Resources Committee
(“Committee”) has the discretion to grant Cash Incentive Awards. The Committee
wishes to exercise its discretion to grant Cash Incentive Awards pursuant to the
terms and conditions of the LTIP and this Cash Incentive Award Plan (“CIP”),
which is hereby established by the Committee for the purpose of granting Cash
Incentive Awards. Any term that is capitalized but not defined in this CIP will
have the meaning set forth in the LTIP.

 

1.     Eligibility. For any Performance Period (as defined in Section 3 below),
the Committee shall determine and designate those Section 16 Officers and/or
Salary Grade Level 3 (or above) associates who will be granted an award under
this CIP and such persons shall be “Participants” in this CIP for that
Performance Period.

 

2.     Award.  Unless otherwise designated by the Committee pursuant to
Section 6 below, Awards made under this CIP are intended to be
“Performance-Based Compensation” as defined under the LTIP to meet the
requirements for Section 162(m) of the Internal Revenue Code.  Any Award granted
under this CIP will be evidenced by a separate writing and subject to the terms
and conditions of the LTIP and this CIP.

 

3.     Performance Period. The Performance Period for an Award granted under
this CIP shall be the calendar year specified by the Committee in the separate
writing evidencing the Award.

 

4.     Performance Measurement.  Payment of Awards granted under this CIP will
be conditioned the achievement of one or more performance objectives during the
applicable Performance Period. The applicable performance objections will be
(a) determined by the Committee, (b) set forth in the separate writing
evidencing the Award, and (c) based on one or more of the Performance Measures
(as defined in Section 9(aa) of the LTIP).

 

5.     Employment on Last Day of Performance Period. Except as otherwise
provided in Section 6 below or in a superseding Employment Agreement, a
Participant must be actively employed by the Company on the last day of the
Performance Period to receive any payment due for that Performance Period for a
finally determined award under Section 7 below.

 

6.     Partial Year Participation. The Committee or President & Chief Executive
Officer, as applicable, may allow an individual who transfers into or out of an
eligible position (Section 16 Officers and/or Salary Grade Level 3 and above) or
who terminates employment under certain circumstances during a Performance
Period to participate in the CIP for that Performance Period on a prorated
basis.  In such a case, the Participant’s final award will be prorated based on
the number of active months of participation during the Performance Period, and
credit for active months of participation will be given as specified below. 
Such situations include, but are not limited to: (a) new hire, (b) transfer from
a position that does not meet the eligibility criteria to a position that meets
the eligibility criteria, (c) transfer from a position that does meet the
eligibility criteria to a position that does not meet the eligibility criteria,
(d) changes in participation such as target incentive level, salary, leave of
absence, etc. during the Performance Period, and (e) terminations under certain
circumstances which are described below.  For prorated awards, the Participant’s
final award will be the sum of all prorated awards.

 

a.     Transfers and New Hires — An associate who becomes eligible and is
designated as a Participant (whether due to transfer or new hire) during the 1st
through 15th day of a month will receive credit for that month. An associate who
becomes eligible and is designated as a

 

--------------------------------------------------------------------------------


 

Participant (whether due to transfer or new hire) during the 16th through last
day of a month will not receive credit for that month, but rather will receive
credit beginning on the first day of the following month. A Participant who
ceases to be eligible (for a reason other than termination of employment) during
the 1st through 15th day of a month will not receive credit for that month, but
rather will receive credit through the last day of the previous month.  A
Participant who ceases to be eligible (for a reason other than termination of
employment) during the 16th through last day of a month will receive credit
through the last day of that month.

 

b.     Terminations — This paragraph applies if a Participant’s employment
terminates during a Performance Period due to death, disability (as defined by
the Social Security Administration) or retirement (which is a voluntary
termination of employment by the Participant on or after reaching age 65 or
reaching age 55 if the Participant also has at least 10 years of service with
the Company) and the Committee or President & Chief Executive Officer, as
applicable, decides to allow that Participant to participate in the CIP for that
Performance Period on a prorated basis. In such a case, a Participant whose
employment terminates during the 1st through 15th day of a month will not
receive credit for that month, but rather will receive credit through the last
day of the previous month; and a Participant whose employment terminates during
the 16th through last day of a month will receive credit through the last day of
that month.

 

c.     Leaves of Absence —

 

i.      Family or Medical Leave — A Participant on a family or medical leave of
absence, as defined by the Company’s Leave of Absence (“medical LOA”) Policy, is
eligible for payment under this Plan.  A Participant on medical LOA is eligible
for full payment (non-pro-rated) for medical LOA time and will be paid at the
same time as active Participants.

 

ii.     Other Leave — A Participant on any other leave shall have their payment
prorated for the number of days not worked during the Performance Period.

 

7.     Adjustment of Performance Goals and Determination and Payment of Final
Awards — The Committee has the right to adjust the performance objectives
(either up or down) during the Performance Period if it determines that external
changes or other unanticipated business conditions have materially affected the
fairness of the objectives or unduly influenced the Company’s ability to meet
them. However, no such adjustment shall increase the final award payable to any
of the Named Executive Officers unless, at the time the Committee initially set
the participation of such individual for the Performance Period, it designated
his or her award as not intended to qualify as “Performance-Based Compensation”
as defined under the LTIP. The Committee also has the right to adjust the
performance objectives and the final award amounts in the event of a Performance
Period consisting of less than twelve months.

 

The Committee or Chief Executive Officer, as applicable, will review performance
against the previously established performance objectives and compute final
awards for each Participant who remains actively employed by the Company on the
last day of the Performance Period.  The Company will pay final awards in cash
as soon as administratively practicable, but no later than the March 15
following the last day of the Performance Period. Final awards will be paid in
accordance with the Participant’s payroll election (i.e., direct deposit or pay
card) at the time the award is distributed. Based on an assessment of Company
and/or participant performance and, except as limited by the preceding
paragraph, final award amounts may be adjusted (either up or down) by the
Committee or Chief Executive Officer.

 

8.     No Right to Employment.  Nothing herein confers upon a Participant any
right to continue in the employ of the Company or any Subsidiary.

 

--------------------------------------------------------------------------------


 

9.     Administration and Interpretation.  The Committee has the authority to
control and manage the operation and administration of the LTIP and this CIP.
Any interpretations of the LTIP or CIP by the Committee and any decisions made
by it under the LTIP or this CIP are final and binding on the Participant and
all other persons.

 

10.   Governing Law.  This CIP and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

 

11.   Sole Agreement.  Notwithstanding anything in this CIP to the contrary, the
terms of this CIP shall be subject to all of the terms and conditions of the
LTIP (as the same may be amended in accordance with its terms), a copy of which
may be obtained by the Participant from the office of the Secretary of the
Company.  In addition, this CIP and the Participant’s rights hereunder shall be
subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
LTIP and this CIP.  The LTIP (along with this CIP and any individual award
granted to a Participant) is the entire agreement between the parties with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

 

12.   Binding Effect.  This CIP will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the LTIP, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

13.   Amendment and Waiver.  This CIP may be amended in accordance with the
provisions of the LTIP, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other person,
provided that this CIP shall not be amended in any manner that would
inconsistent with Sections 162(m) (unless otherwise provided pursuant to
Section 6 above) or Section 409A of the Internal Revenue Code.  No course of
conduct or failure or delay in enforcing the provisions of this Agreement will
affect the validity, binding effect or enforceability of this Agreement.

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Frederick B. Hegi, Jr.

 

 

Chairman of the Board

 

--------------------------------------------------------------------------------